 

THIRD AMENDMENT TO ACCOUNT PURCHASE AGREEMENT

THIS THIRD AMENDMENT (this “Amendment”), dated to be effective as
of October 1, 2012, is entered into by and between DIAMOND STAFFING SERVICES,
INC., a Delaware corporation (the “Customer”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (together with its participants, successors and assigns, “WFBC”).

RECITALS

A.

The Customer and WFBC are parties to an Account Purchase Agreement, dated as of
January 31, 2011 (as amended or otherwise modified from time to time, the
“Account Purchase Agreement”).

B.

The Customer has requested that certain amendments be made to the Account
Purchase Agreement, which WFBC is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.

Defined Terms.  Capitalized terms used in this Amendment which are defined in
the Recitals above shall have the same meanings as defined in such Recitals,
unless otherwise defined herein.  Capitalized terms used in this Amendment which
are defined in the Account Purchase Agreement shall have the same meanings as
defined in the Account Purchase Agreement, unless otherwise defined herein.

2.

Amendments to Account Purchase Agreement.

(a)

Section 2.53 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.53            “WFBC Discount” means, with respect to each Purchased Account
and the Related Rights with respect thereto, an amount equal to the lesser of
(i) the sum of LIBOR, which interest rate shall change whenever LIBOR changes,
plus six and seventeen hundredths of one percent (6.17%) per annum, or (ii) the
lawful maximum, if any, in effect from time to time for advances to customers of
the type, in the amount, for the purposes and otherwise of the kind herein
contemplated.  Upon the occurrence and during the continuation of an Event of
Termination, with respect to each Purchased Account and the Related Rights with
respect thereto, the WFBC Discount shall be equal to the sum of LIBOR, which
interest rate shall change whenever LIBOR changes, plus nine and seventeen
hundredths of one percent (9.17%) per annum,  or such lesser amount as WFBC in
its sole discretion may determine (but in no event shall such fee be more than
the lawful maximum, if any, in effect from time to time for advances of the
type, in the amount, for the purposes and otherwise of the kind herein
contemplated).  The WFBC Discount shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.  WFBC may increase the WFBC Discount
if WFBC’s



 

--------------------------------------------------------------------------------

 

 

cost of funds increases for any reason.  Such change shall be effective upon the
actual change in WFBC’s cost of funds.”

(b)

Section 3.08(a) of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“(a)            WFBC Discount Fee.  The Customer shall pay WFBC a fully earned
fee equal to the product of the WFBC Discount multiplied by the aggregate
Outstanding Balance of the Purchased Accounts (the “WFBC Discount Fee”).  The
WFBC Discount Fee shall accrue daily and shall be due and payable in arrears on
the last day of each month and on the Final Termination Date.”

(c)

Section 3.20(e) of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“(e)            The Customer will pay on demand to WFBC interest (before and
after default and before and after judgment, with interest on overdue interest
at the same rate) on all amounts not paid to or deposited when due hereunder
(other than amounts due under Section 3.10(b)) at a rate equal to LIBOR, which
interest rate shall change whenever LIBOR changes, plus nine and seventeen
hundredths of one percent (9.17%) per annum calculated daily.”

(d)

Section 6.09 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“6.09            Notation on Invoices.  The Customer shall make a notation on
each original invoice (or the electronic equivalent of an invoice) or other such
documentation accepted by WFBC for each Account which indicates that such
Account has been sold, transferred and assigned to WFBC.  Such notation shall
read as follows or as otherwise agreed to by WFBC in writing:

This invoice has been sold, transferred and assigned to

and is payable to:

WELLS FARGO BANK, N.A.

PO Box 911494

Denver, Colorado  80291-1494

For information call 954-761-4027

 

 

Wire Instructions:

WELLS FARGO BANK, N.A.

San Francisco, CA

ABA# 121000248

For credit to Wells Fargo/Wells Fargo Business Credit

For further credit to Diamond Staffing Services, Inc.

Acct# 6355033300

 





            2

 

--------------------------------------------------------------------------------

 

 

In addition, the Customer shall make a notation, in form and substance
acceptable to WFBC in its sole discretion, on any other form of documentation
accepted by WFBC for each Account and all Related Rights which indicates that
such Account and Related Rights have been sold, transferred and assigned to
WFBC.  In the event any invoice (or the electronic equivalent of an invoice) or
other form of documentation is sent or transmitted to any Account Debtor without
the notation required hereunder, a fee equal to two and one half of one percent
(2.50%) of the face amount of the related Account shall be immediately due and
payable to WFBC.”

(e)

Exhibit A to the Account Purchase Agreement is hereby amended and restated to
read in its entirety as set forth on the Exhibit A to this Amendment.

(f)

No Other Changes.  Except as explicitly amended by this Amendment, all of the
terms and conditions of the Account Purchase Agreement shall remain in full
force and effect.

(g)

Notices.  WFBC hereby gives the Customer notice pursuant to the Account Purchase
Agreement and each other Related Document that notices should be sent to WFBC at
both of the following addresses:  (a) Wells Fargo Bank, National Association,
110 East Broward Blvd. #1100, Ft. Lauderdale, Florida 33301, MAC:  Z6186-110,
Attention:  Beverly R. Ferrara and (b) Wells Fargo Bank, National Association,
14241 Dallas Parkway, Suite 900, Dallas, Texas 75254, MAC:  T6312-030,
Attention:  Jason Cole.

(h)

Conditions Precedent.  This Amendment shall be effective when WFBC shall have
received an executed original hereof and such other matters as WFBC may require,
each in substance and form acceptable to WFBC in its reasonable discretion. 

(i)

Representations and Warranties.  The Customer hereby represents and warrants to
WFBC as follows:

(j)

The Customer has all requisite power and authority to execute and deliver this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by the Customer and constitute the legal, valid and binding obligation of the
Customer, enforceable in accordance with its terms.

(k)

The execution, delivery and performance by the Customer of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to the Customer, or the articles of
incorporation or by-laws of the Customer, or (iii) result in a breach of or
constitute a default under any agreement, lease or instrument to which the
Customer is a party or by which it or its properties may be bound or affected.



            3

 

--------------------------------------------------------------------------------

 

 

(l)

All of the representations and warranties contained in the Account Purchase
Agreement are correct on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.

(m)

References.  All references in the Account Purchase Agreement to “this
Agreement” shall be deemed to refer to the Account Purchase Agreement as amended
hereby; and any and all references in any of the Related Documents to the
Account Purchase Agreement shall be deemed to refer to the Account Purchase
Agreement as amended hereby.

(n)

No Waiver.  The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any default or Event of Termination under the Account Purchase Agreement or a
waiver of any breach, default or event of default under any Related Document or
other document held by WFBC, whether or not known to WFBC and whether or not
existing on the date of this Amendment.

(o)

Release.  The Customer and each Guarantor by signing the Acknowledgment and
Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges WFBC, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, attorneys, agents and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which the Customer or
such Guarantor has had, now has or has made claim to have against any such
Person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.

(p)

Costs and Expenses.  The Customer hereby reaffirms its agreement under the
Account Purchase Agreement to pay or reimburse WFBC on demand for all costs and
expenses incurred by WFBC in connection with the Account Purchase Agreement and
the Related Documents, including without limitation all disbursements and
reasonable fees of counsel.  Without limiting the generality of the foregoing,
the Customer specifically agrees to pay all disbursements and fees of counsel to
WFBC for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.  The Customer acknowledges and agrees that WFBC may charge such fees and
disbursements to the Collected Reserve Account.

(q)

Miscellaneous.  This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. 
Manually executed counterparts of the signature pages of this Amendment and the
Acknowledgment and Agreement of Guarantors may be delivered by the parties
electronically so long as transmitted pages are reproducible on paper medium
upon receipt.  Each party is duly authorized to print any executed signature
page so received and attach it to this Amendment and the Acknowledgment and
Agreement of Guarantors, whereupon this Amendment and the Acknowledgment and
Agreement of Guarantors shall be deemed to



            4

 

--------------------------------------------------------------------------------

 

 

have been duly executed and delivered by the transmitting party and the paper
copy of this Amendment and the Acknowledgment and Agreement of Guarantors
assembled by the recipient with such signature page attached shall be deemed an
original for all purposes, absent manifest error or bad faith.  This Amendment
and the Acknowledgment and Agreement of Guarantors shall be governed by and
construed in accordance with the substantive laws (other than conflict laws) of
the State of Colorado.  The parties hereby (a) consent to the personal
jurisdiction of the state and federal courts located in the State of Colorado,
and any appellate court from which any appeals therefrom are available, in
connection with any controversy related to this Amendment or the Acknowledgment
and Agreement of Guarantors; (b) waive any argument that venue in any such forum
is not convenient; (c) agree that any litigation initiated by any party in
connection with this Amendment and the Acknowledgment and Agreement of
Guarantors may be venued in the state or federal courts located in the City and
County of Denver, Colorado; and (d) agree that a final judgment in any such
suit, action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

(r)

WAIVER OF JURY TRIAL.  THE CUSTOMER, EACH GUARANTOR AND WFBC HEREBY IRREVOCABLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY
OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT OR THE ACKNOWLEDGMENT
AND AGREEMENT OF GUARANTORS.

 [The remainder of this page intentionally left blank.]

 

 

            5

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By:            /s/ Jason M. Cole                                    
Name:  Jason M. Cole
Its:  Authorized Signatory

DIAMOND STAFFING SERVICES, INC.

 

 

 

By:  /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

 

Signature Page to

Third Amendment to Account Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

Each of the undersigned, each a guarantor of the debts, obligations and
liabilities of Diamond Staffing Services, Inc., a Delaware corporation  (the
“Customer”) to Wells Fargo Bank, National Association (together with its
participants, successors and assigns, “WFBC”), pursuant to (a) a Continuing
Guaranty by Robert Cassera in favor of WFBC, dated as of August 27, 2010, (b) an
Amended and Restated Continuing Guaranty by Corporate Resource Services, Inc. in
favor of WFBC, dated as of November 21, 2011, (c) a Continuing Guaranty by
Corporate Resource Development Inc. in favor of WFBC, dated as of August 27,
2010, (d) a Continuing Guaranty by Insurance Overload Services, Inc. in favor of
WFBC, dated as of August 27, 2010, and (e) a Continuing Guaranty by TS Staffing
Services, Inc. in favor of WFBC, dated as of November 21, 2011 (each of the
foregoing as amended or otherwise modified from time to time, a “Guaranty”),
 hereby (i) acknowledges receipt of the foregoing Amendment; (ii) consents to
the terms (including without limitation the release by each of the undersigned
set forth in the Amendment) and execution thereof; (iii) reaffirms all
obligations to WFBC pursuant to the terms of his or its Guaranty; and
(iv) acknowledges that WFBC may amend, restate, extend, renew or otherwise
modify the Account Purchase Agreement and any debts, obligations, liabilities or
agreement of the Customer, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under his or
its Guaranty for all of the Customer’s present and future debts, obligations and
liabilities to WFBC.

 

 

 

 

/s/ Robert Cassera                                    

Robert Cassera

CORPORATE RESOURCE
SERVICES, INC.


 

By:  /s/ Michael Golde                        

Name:  Michael Golde

Its:  Chief Financial Officer

 

CORPORATE RESOURCE DEVELOPMENT INC.


 

By:  /s/ Michael Golde            

Name:  Michael Golde

Its:  Chief Financial Officer

 

INSURANCE OVERLOAD
SERVICES, INC.


 

By:  /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

TS STAFFING SERVICES, INC.

 

 

By:  /s/ Michael Golde                        

Name:  Michael Golde

Its:  Chief Financial Officer

 

 

Signature Page to

Acknowledgment and Agreement of Guarantors

Third Amendment to Account Purchase Agreement

 

--------------------------------------------------------------------------------

 

 

Exhibit A

To

Account Purchase Agreement

 

Legal Names, Trade Names, DBAs and other Fictitious Names

 

Legal Name and Jurisdiction

Trade Name, DBA or Fictitious Name Used

Date of First Use of Trade Name, DBA or Fictitious Name;  How Acquired

State(s) in which Trade Name, DBA or Fictitious Name
is registered

Corporate Resource Development Inc.,
a Delaware corporation

ACCOUNTEKNOLOGY GROUP

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

ALDAN TROY GROUP

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

B. BARNES ASSOCIATES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

CORPORATE RESOURCE DEV INC.

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

CORPORATE RESOURCE SERVICES

PENDING  2.22.13

PENDING  2.22.13

Corporate Resource Development Inc.,
a Delaware corporation

CRD STAFFING

Assumed name certificate filed on or about November 18, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

CREATIVE NETWORK SYSTEMS

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

DECORUM CONSULTING GROUP

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

DIVERSITY STAFFING

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

DIVERSITY
SERVICES OF DC

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

F.S.I. SERVICES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

H R STAFFING

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

J.D. & TUTTLE HOSPITALITY STAFFING

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

LERNER, CUMBO & ASSOCIATES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

ON THE MARKS PERSONNEL

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

PARK AVENUE DESIGN PLACEMENT

Assumed name
certificate filed on
November 4, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

PAULSON SEARCH

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

PEOPLE
FINDERS PLUS

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

PERSONNEL SPECIALIST

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

PROMPT PERSONNEL ASSOCIATES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

PYRAMID
STAFFING SERVICE

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

RWP SOLUTIONS

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

SEARCHPOINT 1

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

SEGUE SEARCH

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

SEGUE SEARCH
OF CONNECTICUT

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

STAFF "ONE"

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

STAFF DESIGN

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

STAFFING REMEDIES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

STAFFING UNLIMITED.COM

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

STRATEGIC RESOURCES STAFFING

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

SYNERGY PERSONNEL

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TDF CONSULTING GROUP

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TEMPORARY ALTERNATIVES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TEMPORARY SERVICES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE DRAYER SEARCH GROUP

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE EMPLOYMENT SOURCE INC.

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE GOLD STANDARD

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE MILLER CANG AGENCY

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE PROFESSIONALS PERSONNEL

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE SOURCE

Assumed name certificate filed on or about November 18, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE SOURCE (BARNEYS)

Assumed name certificate filed on or about November 18, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

THE TUTTLE
AGENCY INC.

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TRIANGLE PERSONNEL ASSOCIATES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TROY ASSOCIATES

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TUTTLE AGENCY OF PENNSYLVANIA

Assumed name certificate filed on June 15, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TUTTLE HOSPITALITY

Assumed name certificate filed on or about November 18, 2011

New York County

Corporate Resource Development Inc.,
a Delaware corporation

TUTTLE IN-HOUSE STAFF

Assumed name certificate filed on or about November 18, 2011

New York County

 

Diamond Staffing
Services, Inc.,
a Delaware corporation

CAMEO PERSONNEL SYSTEMS

Assumed name certificate filed on April 18, 2011

New Jersey

Diamond Staffing
Services, Inc.,
a Delaware corporation

CORPORATE RESOURCE SERVICES

PENDING

PENDING

Diamond Staffing
Services, Inc.,
a Delaware corporation

CRS

PENDING

Texas, City of Irving

Diamond Staffing
Services, Inc.,
a Delaware corporation

TOP LINE STAFFING

Assumed name certificate filed on August 6, 2012

California, County of Riverside

Diamond Staffing
Services, Inc.,
a Delaware corporation

TOP LINE STAFFING

Assumed name certificate filed on August 2, 2012

New York County

Diamond Staffing
Services, Inc.,
a Delaware corporation

TOP LINE STAFFING

Assumed name certificate filed on August 6, 2012

California, County of San Bernardino

Diamond Staffing
Services, Inc.,
a Delaware corporation

TOP LINE STAFFING

Assumed name certificate filed on August 3, 2012

Delaware, Kent County

Diamond Staffing
Services, Inc.,
a Delaware corporation

TOP LINE STAFFING

Assumed name certificate filed on August 6, 2012

California, Orange County

Diamond Staffing
Services, Inc.,
a Delaware corporation

TOP LINE
STAFFING

Assumed Name Certificate filed on
April 19, 2011

NJ State

 

Insurance Overload
Services, Inc.,
a Delaware corporation

CORPORATE RESOURCE SERVICES

PENDING

PENDING

Insurance Overload
Services, Inc.,
a Delaware corporation

INSURANCE OVERLOAD STAFFING

February 22, 2013

PENDING

 

STS Group, Inc., a Florida Corporation

SER PROFESSIONAL SERVICES

Assumed name certificate filed on April 28, 2008;
Registered fictitious name

Florida – Multiple Counties

STS Group, Inc., a Florida Corporation

STS Solutions, inc.

Assumed name certificate filed on  September 9, 2008;
Registered fictitious name

Florida – Multiple Counties

STS Group, Inc., a Florida Corporation

TRI-STATE EMPLOYMENT
SERVICES, INC.

Assumed name certificate filed on January 30, 2003;
Registered fictitious name

Florida – Multiple Counties

 

TS Staffing
Services, Inc.,
a Texas corporation

[Intentionally left blank]

Although not a DBA, effective November 10, 2011, TS Staffing Corp.
merged into TS Staffing Services, Inc., a TX corp., which was the surviving
entity

 

TS Staffing
Services, Inc.,
a Texas corporation

[Intentionally left blank]

Although not a DBA, effective November 10, 2011, TS Staffing Corp.
merged into TS Staffing Services, Inc., a TX corp., which was the surviving
entity4

N/A

TS Staffing
Services, Inc.,
a Texas corporation

AMERICAN WORKFORCE

Assumed name certificate filed on January 7, 2008;
Registered fictitious name of TS Staffing Corp.; acquired by merger

 

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on January 7, 2008;
Registered fictitious name of TS Staffing Corp.; acquired by merger

 

TS Staffing
Services, Inc.,
a Texas corporation

LUMEA

Assumed name certificate filed on or about October 5, 2012

Florida – Multiple Counties

TS Staffing
Services, Inc.,
a Texas corporation

CORPORATE RESOURCE SERVICES

PENDING

PENDING

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 25, 2012

Alaska SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 25, 2012

Alaska SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 25, 2012

Arizona SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 26, 2012

Arizona SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 9, 2012

Arkansas SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 1, 2012

Arkansas SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

California – Orange County

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

California – Orange County

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 17, 2012

California – San Bernardino Co.

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 17, 2012

California – San Bernardino Co.

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 17, 2012

California – Ventura Co.

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 18, 2012

California – Ventura Co.

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

California Los Angeles County

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

California Los Angeles County

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

Colorado SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

Colorado SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

Connecticut -  Old Saybrook town Clerk

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

Connecticut -  Old Saybrook town Clerk

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about December 30, 2011

Delaware – Kent Co. Protonotary

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about December 30, 2011

Delaware – Kent Co. Protonotary

TS Staffing
Services, Inc.,
a Texas corporation

AMERICAN WORKFORCE

Assumed name certificate filed on January 7, 2008;
Registered fictitious name of TS Staffing Corp.; acquired by merger

Florida

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on January 7, 2008;
Registered fictitious name of TS Staffing Corp.; acquired by merger

Florida

TS Staffing
Services, Inc.,
a Texas corporation

Personally Yours Services

Assumed name certificate filed on or about January 24, 2013

Florida – County of Broward,  West Palm Beach and Miami-Dade

TS Staffing
Services, Inc.,
a Texas corporation

AMERICAN WORKFORCE

Assumed name certificate filed on or about January 3, 2012

Florida SOS

TS Staffing
Services, Inc.,
a Texas corporation

AWF

Assumed name certificate filed on or about January 3, 2012

Florida SOS

TS Staffing
Services, Inc.,
a Texas corporation

FER RESTORATION SERVICES

Assumed name certificate filed on or about January 3, 2012

Florida SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

Florida SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

Florida SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

Georgia – Gwinnett Co. Clerk

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

Georgia – Gwinnett Co. Clerk

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Hawaii

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Hawaii

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Idaho SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Idaho SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 6, 2012

Illinois - SOS

TS Staffing
Services, Inc.,
a Texas corporation

Mercy Nursing

Assumed name certificate filed on or about October 3, 2012

Illinois – SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 6, 2012

Illinois- SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 6, 2012

Indiana - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 6, 2012

Indiana - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 3, 2012

Iowa - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 3, 2012

Iowa - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 9, 2012

Maryland – Dept of Assessments and Taxation

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 6, 2012

Maryland – Dept of Assessments and Taxation

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about December 30, 2011

Massachusetts – Boston City Clerk

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about December 30, 2011

Massachusetts – Boston City Clerk

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Minnesota SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Minnesota SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 6, 2012

Mississippi -Dept Of Energy, Labor & Economic Growth, Bureau Of Commercial
Services

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about March 29, 2012

Mississippi -Dept Of Energy, Labor & Economic Growth, Bureau Of Commercial
Services

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 16, 2012

Mississippi SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 16, 2012

Mississippi SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Missouri SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Missouri SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about February 16, 2012

New Hampshire - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 10, 2012

New Hampshire – SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 6, 2012

New Jersey – Dept of Revenue

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 6, 2012

New Jersey – Dept of Revenue

TS Staffing
Services, Inc.,
a Texas corporation

ODYSSEY

Assumed name certificate filed on or about December 16, 2011

New York - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-ODYSSEY

Assumed name certificate filed on or about December 16, 2011

New York - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about December 16, 2011

New York - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about December 16, 2011

New York - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 24, 2012

North Carolina County

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 24, 2012

North Carolina County

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 19, 2012

Ohio SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 19, 2012

Ohio SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Oklahoma SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Oklahoma SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 24, 2012

Oregon SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 24, 2012

Oregon SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 27, 2012

Pennsylvania SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about May 25, 2012

South Carolina SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about May 25, 2012

South Carolina SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Tennessee SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Tennessee SOS

TS Staffing
Services, Inc.,
a Texas corporation

ON DEMAND STAFFING

Assumed name certificate to be filed on or about November 23, 2011

Texas

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 4, 2012

Texas - HARRIS CO.

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 4, 2012

Texas - HARRIS CO.

TS Staffing
Services, Inc.,
a Texas corporation

PBS

Assumed name certificate filed on or about January 4, 2012

Texas – Harris County

TS Staffing
Services, Inc.,
a Texas corporation

PEOPLE BUSINESS SOLUTIONS

Assumed name certificate filed on or about January 4, 2012

Texas – Harris County

TS Staffing
Services, Inc.,
a Texas corporation

PBS

Assumed name certificate filed on or about January 6, 2012

Texas - SOS

TS Staffing
Services, Inc.,
a Texas corporation

PEOPLE BUSINESS SOLUTIONS

Assumed name certificate filed on or about January 6, 2012

Texas - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about January 6, 2012

Texas - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about January 6, 2012

Texas - SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 12, 2012

Utah SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 12, 2012

Utah SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about May 30, 2012

Virginia SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about May 30, 2012

Virginia SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about April 24, 2012

West Virginia SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about April 24, 2012

West Virginia SOS

TS Staffing
Services, Inc.,
a Texas corporation

TRI-STATE STAFFING

Assumed name certificate filed on or about May 30, 2012

Wisconsin SOS

TS Staffing
Services, Inc.,
a Texas corporation

TS STAFFING

Assumed name certificate filed on or about May 30, 2012

Wisconsin SOS



A-1

 

--------------------------------------------------------------------------------

 

 



A-2

 

--------------------------------------------------------------------------------

 

 



A-3

 

--------------------------------------------------------------------------------

 

 



A-4

 

--------------------------------------------------------------------------------

 

 



A-5

 

--------------------------------------------------------------------------------

 

 



A-6

 

--------------------------------------------------------------------------------

 

 



A-7

 

--------------------------------------------------------------------------------

 

 



A-8

 

--------------------------------------------------------------------------------

 

 



A-9

 

--------------------------------------------------------------------------------

 

 



A-10

 

--------------------------------------------------------------------------------

 

 



A-11

 

--------------------------------------------------------------------------------

 

 



A-12

 

--------------------------------------------------------------------------------

 

 



A-13

 

--------------------------------------------------------------------------------

 

 



A-14

 

--------------------------------------------------------------------------------

 

 

 

 

 



A-15

 

--------------------------------------------------------------------------------